Citation Nr: 0019832	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  99-03 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
shell fragment wound of the left upper arm (minor), currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for residuals of 
shell fragment wound of the left forearm, currently evaluated 
as 10 percent disabling.

3.  Entitlement to an increased evaluation for residuals of 
shell fragment wound of the left leg, currently evaluated as 
10 percent disabling.

4.  Entitlement to an increased evaluation for residuals of 
shell fragment wound scar of the abdominal wall, currently 
evaluated as 10 percent disabling.

5.  Entitlement to an increased, compensable, evaluation for 
residuals of laceration of the right big toe.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to April 
1970.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of February 1998, 
from the North Little Rock, Arkansas, Regional Office (RO) of 
the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's right big toe disability is currently 
manifested by complaints of pain, weakness, swelling and 
stiffness in the toe, with objective findings of increase in 
soft tissue density in the area of laceration, and tenderness 
on moderate palpation.


CONCLUSION OF LAW

The criteria for an increased evaluation, not to exceed 10 
percent, for residuals of laceration of the right big toe are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 and Supp. 1998); 
38 C.F.R. §§ 3.321, 4.71, 4.118 Diagnostic Codes 5284, 7804 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is satisfied that all relevant facts pertaining to 
the veteran's right big toe disability has been properly 
developed.  There is no indication that there are additional 
pertinent records which have not been obtained.  No further 
assistance to the appellant is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5107.

The appellant claims that his right big toe disability has 
worsened and warrants an increased disability rating.  
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1 (1999).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

Service connection for residuals of a laceration of the right 
big toe was granted via a rating decision of August 1970.  An 
evaluation of noncompensable was assigned.  

VA outpatient treatment records, dated in May and August 
1997, show the veteran complaining of constant pain in his 
right great toe.  He was given Cortisone shots, which 
afforded only temporary relief.  The report of a VA 
examination, conducted in November 1997, shows the veteran 
giving a history of a laceration of the right great toe when 
he stepped on a culvert in Vietnam in 1969.  He reported that 
the wound was cleansed and soaked, but not sutured closed.  
It was allowed to heal on its own, and took some time in 
doing so.  

He reported that he has had trouble with the joint ever 
since.  He complained of pain, weakness, swelling and 
stiffness in the toe.  He was not diabetic.  Physical 
examination showed there was some moderate swelling, redness 
and tenderness of the toe.  The toe was tender to moderate 
palpation.  

A computer tomography examination was conducted of the right 
great toe.  A contrast enhanced study showed some soft tissue 
density and slight distortion consistent with the history of 
laceration.  The impression given was diffuse and slight 
increase in soft tissue density in the area of laceration of 
the right great toe.  It was noted that this may be secondary 
to healing and scarring.

The veteran's residuals of laceration of the right great toe 
is currently evaluated under 38 C.F.R. § 4.71 Diagnostic Code 
5284 for injuries of the foot.  Upon a review of the 
evidence, the Board finds that the veteran's residuals of 
laceration of the right great toe should also be evaluated 
under 38 C.F.R. § 4.118 Diagnostic Code 7804, for scars, 
superficial, tender and painful on objective demonstration.  

The objective evidence of record indicates that the veteran's 
condition is currently manifested by complaints of pain, 
weakness, swelling and stiffness in the toe, with objective 
findings of increase in soft tissue density in the area of 
laceration, and tenderness on moderate palpation.  Diagnostic 
Code 7804 provides for a 10 percent evaluation for scars 
which are tender and painful on objective demonstration.  The 
evidence of record supports a 10 percent evaluation under 
Diagnostic Code 7804.  The Board concludes that the objective 
medical evidence of record does not support a 20 percent 
evaluation under Diagnostic Code 5284, as there has been no 
showing that the veteran's right great toe disability results 
in a moderately severe foot disability.


ORDER

Entitlement to an increased evaluation, not to exceed 10 
percent, for residuals of laceration of the right great toe 
is granted.


REMAND

Service connection for residuals of a shell fragment wound of 
the left upper arm was granted via a rating decision of 
August 1970.  An evaluation of 20 percent was assigned.  
Service connection for residuals of a shell fragment wound of 
the left forearm was granted via a rating decision of August 
1970.  An evaluation of 10 percent was assigned.  Service 
connection for residuals of a shell fragment wound of the 
left leg was granted via a rating decision of August 1970.  
An evaluation of 10 percent was assigned.  Service connection 
for residuals of a shell fragment wound scar of the abdominal 
wall was granted via a rating decision of August 1970.  An 
evaluation of 10 percent was assigned.  

In September 1997 the veteran submitted a claim for increased 
ratings for his service connected disabilities, stating that 
they had worsened over the years.  The Board notes that a VA 
examination regarding the above described disabilities was 
conducted in November 1997.  The report of that examination 
shows a notation that a separate scars examination was not 
ordered.  The report notes that some of the veteran's scars 
were red, inflamed, and tender, and some were not.  The 
report does not detail which scars were red, inflamed, and 
tender.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that scarring, such as that resulting from a 
the veteran's residuals of shell fragment wounds, can be 
rated, for VA benefits purposes, as separate and distinct 
from underlying symptomatology.  Esteban v. Brown, 6 Vet. 
App. 259 (1994).  Under the provisions of Diagnostic Code 
7804 of the Schedule, a 10 percent rating is warranted for 
scars that are tender and painful on objective demonstration.  
In view of the fact that the recent VA examination does not 
provide information regarding which scars are red, tender, or 
painful, the Board concludes that further development of the 
medical evidence is in order.

Therefore, this claim is REMANDED to the RO for the 
following:

1.  The RO should schedule the veteran 
for a VA examination, specifically to 
determine the extent of the service 
connected residuals of shell fragment 
wounds of the left upper arm, left upper 
forearm, left leg and abdominal wall.  
All appropriate studies deemed necessary 
should be conducted.  The claims folder 
and a copy of this remand must be made 
available to and reviewed by the 
examining physician in conjunction with 
the requested examination.  In that the 
examination is to be conducted for 
compensation rather than for treatment 
purposes, the examiner is advised to 
address the functional impairment of the 
veteran's disability in connection with 
the criteria set forth by the Schedule 
for Rating Disabilities, 38 C.F.R. Part 
4.  To this end, the examiner should 
address the degree of severity and 
medical findings which specifically 
correspond to the criteria listed in the 
Rating Schedule for any residual scars 
caused by the shell fragment wounds and 
for any residual muscle injury.  To this 
end, the evaluation requested herein 
should specifically address the extent of 
functional impairment attributable to 
this disability. If there is no 
functional impairment he should so state.

2.  Thereafter, the RO should review the 
claims folder and ensure that the 
examination report is complete and in 
compliance with the above directives.  If 
the report is deficient in any manner, it 
must be returned to the examining 
physician for correction.  Stegall v. 
West, 11 Vet. App. 268 (1998)

3.  After completion of the above, the RO 
should readjudicate the claim for 
increased ratings for residuals of shell 
fragment wounds with consideration given 
to all of the evidence of record, 
including any additional medical evidence 
obtained pursuant to this remand.  The RO 
should ensure that the rating decision 
accurately states the correct diagnostic 
code(s) for the veteran's disability with 
specific consideration given to the 
extent of any functional impairment.  
With respect to this disability, the 
readjudication of this claim must be 
within the analytical framework provided 
by the Court in Esteban, 6 Vet. App. 259 
(1994) (when rating shell fragment 
wounds, VA may not violate anti- 
pyramiding provisions, see 38 C.F.R. § 
4.14, but must nevertheless consider 
potential application of separate ratings 
for scar disfigurement, pain symptoms 
caused by scars (tender on objective 
demonstration), and for any ratable 
impairment caused by underlying muscle 
damage.  See Myler v. Derwinski, 1 Vet. 
App. 571 (1991); Beyrle v. Brown 9 Vet. 
App. 24 (1996).


If the decision remains adverse, the veteran and his 
representative should be furnished a supplemental statement 
of the case, and afforded a reasonable period of time within 
which to respond thereto.  Thereafter, the case should be 
returned to the Board for appellate consideration, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 



